EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT




    This Executive Employment Agreement (this “Agreement”) is made by and
between 1st Mariner Bank (the “Bank”) and Daniel McKew (“McKew”) (jointly, the
“Parties”).
 
   WHEREAS, the Bank wants to retain the services of McKew to serve as its
President, and McKew wants to furnish his services to the Bank on the terms and
conditions set forth herein; and
 
   WHEREAS, the Parties desire to enter into this Executive Employment
Agreement, setting forth the terms and conditions of the employment relationship
between the Bank and McKew; and
 
   WHEREAS, the Board of Directors of the Bank believes it is in the best
interest of the Bank to enter into this Agreement with McKew and has approved
and authorized the execution of this Agreement with McKew to take effect as
stated in Section 2 hereof.
 
   NOW, THEREFORE, in consideration of the compensation herein agreed to be paid
and the other covenants and agreements contained herein, the Parties agree as
follows:
 
1.    Scope of Employment.
 
   a.   Duties.  McKew shall be employed by the Bank upon the terms and
conditions set forth herein, to serve in the position of President.  McKew shall
have responsibility for the general management and control of the business and
affairs of the Bank and shall perform all duties and shall have all powers that
are commonly incident to the position of President or that, consistent
therewith, are delegated to him by the Bank’s Board of Directors.  Such duties,
subject to the direction of the Bank’s Chief Executive Officer, its Board of
Directors and the Board’s Chairman, include but are not limited to: (1) managing
the day-to-day operations of both the retail and commercial operations of the
bank, (2) managing the efforts of the Bank to comply with applicable laws and
regulations, (3) promotion of the Bank and its services, (4) supervising
employees of the Bank, (5) providing prompt and accurate reports to the Board
regarding the affairs and condition of the Bank, and (6) making recommendations
to the Board concerning the strategies, capital structure, tactics and general
operations of the Bank.  McKew’s duties and responsibilities may be altered from
time to time by, and McKew shall report to, the Bank’s Chief Executive Officer,
its Board of Directors and the Board’s Chairman.  McKew shall work full-time at
the Bank’s principal offices in Baltimore, Maryland.
 
   b.           Loyalty.  At all times during his employment with the Bank,
McKew hereby agrees to devote his best efforts and full time, with undivided
loyalty, to the performance of his duties.  McKew further agrees that during his
employment, he will not engage in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage,
except that McKew may engage in the following activities, provided that they do
not interfere with or create a conflict of interest with his duties to the Bank
under this Agreement or violate any applicable law: (i) McKew may invest his
assets in such form or manner that is not competitive with the Bank so long as
such investment will not require any services on his part in the operation of
the affairs of the business in which such investments are made, (ii)
notwithstanding (i), McKew may not own two percent (2%) or more of the
outstanding publicly traded securities of any entity, (iii) McKew may serve on
corporate, advisory, civic or charitable boards or committees, subject to
written approval of the Bank’s Board of Directors or its designee, and (iv)
McKew may deliver lectures, fulfill speaking engagements or teach at educational
institutions, subject to written approval of the Bank’s Board of Directors or
its designee.


           c.           Compliance with Laws, Policies and Practices.  McKew
shall comply with all laws, statutes, ordinances, rules and regulations relating
to his employment and duties.  McKew further shall comply with all policies,
practices, procedures and human resources requirements that the Bank may issue
or impose, which may change from time to time at the Bank’s sole discretion.
 
 
 
 

--------------------------------------------------------------------------------

 
 

2.           Term. The initial term of this Agreement shall be a period of three
(3) years, beginning on October 7, 2010 and ending on October 7, 2013 (the
“Initial Term”).  Upon the expiration of the Initial Term, this Agreement shall
renew automatically for subsequent one-year terms (a “Renewal Term”), unless
either party gives the other party written notice of its/his intent not to renew
this Agreement at least sixty (60) days before the expiration of the Initial
Term or any Renewal Term.  This Agreement may be terminated during either the
Initial Term or any Renewal Term in accordance with Section 4 of this Agreement.
 
 
3.           Compensation.  McKew shall receive the following compensation
during the term of this Agreement:
 
   a.           Salary.  The Bank shall pay to McKew a base annual salary of
Three Hundred Thousand Dollars and No Cents ($300,000.00), which shall be paid
in accordance with the Bank’s standard payroll practices.  Lawful deductions
shall be made from the foregoing payments, including for payroll taxes and
income tax withholdings.  McKew’s salary may be further increased from time to
time, at the sole discretion of the Bank’s Board of Directors.
 
   b.           Incentives.  During his employment with the Bank under this
Agreement, McKew shall, subject to Section 7 of this Agreement, participate in
any current or future bonus or incentive plans of the Bank, whether such plans
provide for awards in cash or securities (which might include stock options,
restricted stock or other such securities), made available to other senior
executive-level employees of the Bank, as such plans may be modified from time
to time, or such other similar plans for which McKew may become eligible and
designated as a participant.
 
   c.           Fringe Benefits.  McKew shall be entitled to receive or
participate in, upon meeting all eligibility requirements, paid vacation and all
other non-salary benefits (which might include, among other benefits, health
insurance, disability insurance, life insurance, a 401(k) plan, a 401(k) excess
plan and a company-owned vehicle) that are provided generally to senior
executive-level employees of the Bank, in accordance with the Bank’s policies
and practices applicable to such employees, to the extent that the Bank
currently offers or subsequently creates such benefits for such senior
executive-level employees.  The Bank may, at its sole discretion, change its
fringe benefits offered to such employees from time to time, including the
addition, deletion or modification of benefits, and the benefits provided to
McKew pursuant to this provision shall be subject to any such changes.
 
   d.           Insurance.    To the extent that McKew’s previous employer,
SunTrust Banks, Inc., continues to fund a life insurance policy for McKew
through the SunTrust Banks, Inc. Executive Life Insurance Plan, or its successor
plan,  the Bank will not provide McKew with life insurance coverage in excess of
any life insurance benefit plan generally available to the Bank’s employees.
 
To the extent that SunTrust Banks, Inc. does not continue to fund a life
insurance policy for McKew, the Bank will fund, as set forth below, the
continuation of his existing life insurance policy provided through the SunTrust
Banks, Inc. Executive Life Insurance Plan, or its successor plan. In order to
receive a benefit under this Section 3 d., McKew may not direct SunTrust Banks,
Inc. to cease funding of his life insurance policy provided through the SunTrust
Banks, Inc. Executive Life Insurance Plan, or its successor plan.


To the extent the Bank is required to fund the continuation of McKew’s existing
life insurance policy provided through the SunTrust Banks, Inc. Executive Life
Insurance Plan, or its successor plan, the Banks liability with regard to the
continuation of the life insurance policy will be limited to the following: (1)
an annual premium payment of $15,323, on McKew’s behalf, for the remaining
balance of the thirteen (13) year period during which SunTrust Banks, Inc. would
have made payments, under the SunTrust Banks, Inc. Executive Life Insurance
Plan; and  (2) an annual bonus to McKew in the amount necessary (not to exceed
the bonus amount that SunTrust Banks, Inc. would have paid to McKew under the
SunTrust Banks, Inc. Executive Life Insurance Plan) to pay the income tax
liability incurred by McKew from the annual premium payments by the Bank.
 
 
 
2

--------------------------------------------------------------------------------

 

 
    e.   Reimbursement of Expenses.  McKew is authorized to incur reasonable
expenses in connection with the performance of his duties under this Agreement,
including expenses for his attendance at conferences or seminars, business
development, entertainment, travel and similar items, subject to any budget or
other directives, policies and procedures with respect to such expense items
that the Bank may adopt from time to time.  The Bank will reimburse McKew for
all such expenses upon the presentation by McKew, from time to time, of an
itemized account of and proper receipts for such expenditures, in accordance
with the Bank’s policies and procedures governing expense reimbursements.


4.           Termination.  This Agreement may be terminated during the Initial
Term or any Renewal Term upon the occurrence of one or more of the following
conditions:


    a.           McKew Death or Disability.  This Agreement shall terminate upon
the death or “Disability” of McKew.  As used herein, the term “Disability” shall
mean the inability of McKew, due to a physical or mental disability, for a
period of 90 days, whether or not consecutive, during any 360-day period, to
perform his material job duties contemplated under this Agreement, with or
without reasonable accommodation as that term is defined under applicable
federal law.  A determination of Disability shall be made by a physician agreed
to by both Parties, provided that neither Party shall unreasonably withhold such
agreement.  In the event of a Disability, the termination date will be the date
on which the physician makes that determination.


    b.           Termination by Bank with Cause.  The Bank may terminate this
Agreement with “Cause,” by delivery of written notice to McKew specifying the
basis for the termination, in which event the termination shall be effective
upon delivery of such notice.  For purposes of this Agreement, “Cause” shall
mean any one of the following:

       i.           any act of theft, fraud, intentional misrepresentation,
personal dishonesty or breach of fiduciary duty involving personal gain or
similar conduct by McKew with respect to the Bank or the services to be rendered
by him under this Agreement;
 
       ii.           any failure of this Agreement to comply with any Bank
Regulatory Agency requirement which is not cured in accordance with Section 13
of this Agreement within a reasonable period of time after written notice
thereof;
 
       iii.           any Bank Regulatory Agency (as defined in Section 13
hereafter) action or proceeding instituted against McKew or the Bank as a result
of or based upon an allegation or claim of his negligence, fraud, malfeasance or
misconduct, or any Bank Regulatory Agency directive, recommendation or advice
that McKew be suspended or removed from the Bank or prohibited from
participating in the conduct of the Bank's affairs;
 
       iv.           indictment of McKew, or McKew’s conviction or plea of nolo
contendere at the trial court level, of a felony, or any crime of moral
turpitude, or involving dishonesty, deception or breach of trust;

       v.           any of the following conduct on the part of McKew that McKew
has not corrected or cured within thirty (30) days after having received written
notice from the Bank detailing and describing such conduct (provided, however,
that the Bank shall not be required to provide McKew with notice and opportunity
to cure more than two (2) times in any twelve (12) month period):

          A.           habitual absenteeism, or the failure by or the inability
of McKew to devote full time attention and energy to the performance of his
duties under this Agreement (other than by reason of his death or Disability);

          B.           intentional material failure by McKew to carry out the
explicit lawful and reasonable directions, instructions, policies, rules,
regulations or decisions of the Board of Directors which are consistent with his
position; or

          C.           willful or intentional misconduct on the part of McKew
that results, or that the Board in good faith determines may result, in
substantial injury to the Bank;

       vi.           the use of drugs, alcohol or other substances by McKew to
an extent which materially interferes with or prevents McKew from performing his
duties under this Agreement;


       vii.           the determination by the Board of Directors, in the
exercise of its reasonable judgment and in good faith, that McKew’s job
performance is substantially unsatisfactory and that he has failed to cure such
performance within a reasonable period (but in no event more than thirty (30)
days) after written notice specifying in reasonable detail the nature of the
unsatisfactory performance;
 
 
 
3

--------------------------------------------------------------------------------

 
 
      viii.           McKew’s commission of unethical business practices, acts
of moral turpitude, financial impropriety, fraud or dishonesty in any material
matter which the Board of Directors in good faith determines could adversely
affect the reputation, standing or financial prospects of the Bank; or
 
       ix.           any action (including any failure to act) or conduct by
McKew in violation of a material provision of this Agreement (including but not
limited to the provisions of Sections 8, 9, 10 or 12 of this Agreement, which
shall be deemed to be material).


Cause shall be deemed to exist if the Bank’s Board of Directors or its designee
honestly and in good faith believes the circumstances constituting Cause exist.
 
   c.           Termination by Bank without Cause.  The Bank may terminate this
Agreement “without Cause,”—i.e., other than with “Cause,” as defined above in
Subsection 4(b)—by delivery of written notice to McKew, in which event the
termination shall be effective upon delivery of such notice.
 
   d.    Termination by McKew.
 
      i.           Termination During Initial Term.  During the Initial Term of
this Agreement, McKew may not terminate this Agreement unilaterally but may do
so only with the approval of the Bank, as provided herein.  If McKew desires to
terminate this Agreement during the Initial Term, he shall provide written
notice to the Bank of his desire to terminate this Agreement, which shall
include the date on which McKew desires to terminate this Agreement.  Upon
receipt of such notice, the Bank shall, in its sole discretion, elect either:
(A) to approve the termination of this Agreement on the date desired by McKew,
(B) to approve the termination of this Agreement during the Initial Term but on
a date other than the date desired by McKew, whether sooner or later, in the
Bank’s sole discretion, or (C) to disapprove the termination of this Agreement
at any time during the Initial Term.  Within fifteen (15) days after McKew
provides written notice to the Bank of his desire to terminate, the Bank shall
provide written notice to McKew of its foregoing election, including, if
applicable, the date during the Initial Term on which the Bank approves the
termination of this Agreement.
 
      ii.           Termination During Renewal Term.  During any Renewal Term of
this Agreement, McKew may terminate this Agreement for any reason, by providing
at least sixty (60) days written notice of such termination to the Bank.  At any
time after McKew provides written notice of such termination to the Bank but
before the completion of the period of notice designated by McKew, the Bank may,
in its sole discretion, by providing written notice to McKew, decline to accept
all or part of the period of notice designated by the McKew, whereupon this
Agreement shall terminate on such earlier date designated by the Bank.
 
   e.   Termination upon Change in Control.  This Agreement may be terminated
upon a Change in Control, in accordance with Section 6 of this Agreement.
 
5.           Compensation upon Termination.


           a.           Termination upon Employee’s Death or Disability,
Termination by Bank with Cause, or Termination by McKew.  If this Agreement is
terminated during the Initial Term or any Renewal Term either because of the
death or disability of McKew in accordance with Subsections 4(a) of this
Agreement, by the Bank with Cause in accordance with Subsection 4(b) of this
Agreement, or by McKew in accordance with Subsection 4(d) of this Agreement, the
Bank shall pay McKew only his compensation earned up until the time of such
termination.
 
   b.    Termination by Bank without Cause.


       i.           Termination during Initial Term.  If this Agreement is
terminated by the Bank during the Initial Term without Cause in accordance with
Subsection 4(c) of this Agreement, the Bank shall pay McKew his compensation
earned up until the time of such termination.  In addition, the Bank shall pay
or provide McKew with the following consideration as severance compensation,
provided that he complies with all of the provisions of Subsection 5(c) below:
 
 
 
4

--------------------------------------------------------------------------------

 
 
          A.           The Bank shall pay McKew an amount equal to his base
salary through the remainder of the Initial Term, subject to the terms of
Section 7. c. vii, provided that if the remainder of the Initial Term is greater
than one year, the Bank shall pay his base salary for one year.  The Bank shall
pay this amount to McKew through salary continuation payments, in accordance
with the Bank’s standard payroll practices, as though McKew were still actively
employed with the Bank.  Lawful deductions shall be made from the foregoing
payments, including for payroll taxes and income tax withholdings.
 
         B.           The Bank shall use its best efforts to accelerate the
vesting of any unvested benefits of McKew under any employee stock-based or
other benefit plan or arrangement, to the extent permitted by Section 409A of
the Internal Revenue Code of 1986, as amended, or other applicable law and the
terms of such plan or arrangement.
 
         C.           Provided that McKew elects, under COBRA, to continue his
health benefits provided to him under the Bank’s health insurance plan, the Bank
will reimburse McKew for the monthly premiums paid by McKew for the coverage
that McKew had immediately prior to his termination of employment, for the
duration of the COBRA period or for the remainder of the Initial Term, whichever
is shorter.
 
         D.           Except for health insurance, which is separately provided
for above, the Bank will continue to provide McKew with all insurance benefits
that he received as an active employee immediately prior to his termination of
employment, for the remainder of the Initial Term of this Agreement, provided
that the Bank’s continued provision of such insurance benefits is permitted by
applicable law and the terms of the insurance benefit plans at standard
rates.  If the Bank is not permitted, either by applicable law or by the terms
of the insurance benefit plan, to continue to provide an insurance benefit to
McKew for part or all of the remainder of the Initial Term at standard rates,
then the Bank shall periodically pay directly to McKew, during the time that it
is not permitted to provide the benefit, an amount equal to the premiums that it
otherwise would have paid for the insurance benefit in question during this
period as if he had remained employed.
 
      ii.           Termination during Renewal Term.  If this Agreement is
terminated by the Bank during any Renewal Term without Cause in accordance with
Subsection 4(c) of this Agreement, the Bank shall pay McKew his compensation
earned up until the time of such termination. In addition, the Bank shall pay or
provide McKew with the following consideration as severance compensation,
provided that he complies with all of the provisions of Subsection 5(c) below:
 
         A.           The Bank shall pay McKew an amount equal to his base
salary for a period of sixty (60) days, subject to the terms of Section 7. c.
vii.  The Bank shall pay this amount to McKew through salary continuation
payments, in accordance with the Bank’s standard payroll practices, as though
McKew were still actively employed with the Bank.  Lawful deductions shall be
made from the foregoing payments, including for payroll taxes and income tax
withholdings.
 
         B.           The Bank shall use its best efforts to accelerate the
vesting of any unvested benefits of McKew under any employee stock-based or
other benefit plan or arrangement, to the extent permitted by Section 409A of
the Internal Revenue Code of 1986, as amended, or other applicable law and the
terms of such plan or arrangement.
 
    c.           Conditions of Receiving Severance Compensation.  As an express
condition of receiving any form of severance compensation under this Section 5:
(i) McKew must continue to comply with all provisions of this Agreement,
including but not limited to Sections 8, 9 and 10, and (ii) McKew must execute
and comply with a written severance agreement prepared by the Bank, which
includes, in addition to other provisions customarily included in such
agreements, a general release that releases the Bank, all of its affiliated
entities and all owners, shareholders, members, directors, officers, employees,
attorneys and other agents of any of the foregoing from any and all liability
for any matter whatsoever arising prior to his execution thereof.  If McKew
fails to comply with any of the foregoing, the Bank shall be relieved of its
obligation to provide any further severance compensation to McKew, and McKew
shall be obligated to repay any severance compensation already provided to him
under this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 

6.   Change in Control.
 
   a.   Definition of Change in Control.  For purposes of this Agreement, a
“Change in Control” means and shall be deemed to have occurred if:
 
      i.           there shall be consummated (i) any consolidation, merger,
share exchange, or similar transaction relating to First Mariner Bancorp
(“Bancorp”), or pursuant to which shares of Bancorp’s capital stock are
converted into cash, securities of another Entity and/or other property, other
than a transaction in which the holders of Bancorp’s voting stock immediately
before such transaction shall, upon consummation of such transaction, own at
least fifty percent (50%) of the voting power of the surviving Entity, or (ii)
any sale of all or substantially all of the assets of Bancorp, other than a
transfer of assets to a related person, entity or group which is not treated as
a change in control event under §1.409A-3(i)(5)(vii)(B) of the U.S. Treasury
Regulations; or
 
      ii.   any person, entity or group (each within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of Bancorp representing more than fifty percent (50%) of the voting power of all
outstanding securities of Bancorp entitled to vote generally in the election of
directors of Bancorp (including, without limitation, any securities of Bancorp
that any such person, entity or group has the right to acquire pursuant to any
agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, which shall be deemed beneficially owned by such person, entity or
group).
 
Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control under this Section does not also constitute a “change in ownership” of
Bancorp, a “change in effective control” of Bancorp, or a “change in the
ownership of a substantial portion of the assets” of Bancorp within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, then such
event shall not constitute a “Change in Control” hereunder.
 
    b.           Change in Control Termination.  For purposes of this Agreement,
a “Change in Control Termination” means that, during any Renewal Term of this
Agreement, this Agreement is terminated either by McKew with Good Reason or by
the Bank, either within one hundred twenty (120) days immediately prior to and
in conjunction with a Change in Control or within twelve (12) months following
consummation of a Change in Control, provided that the Agreement is not
terminated because of McKew’s death or disability in accordance with Subsection
4(a) of this Agreement and that it is not terminated by the Bank with Cause in
accordance with Subsection 4(b).  For purposes of this Agreement, “Good Reason”
shall mean either a material reduction in the authority, responsibilities,
duties or scope of McKew’s position from those that existed before the Change in
Control, or a reduction in McKew’s salary from the rate that existed before the
Change in Control, or a requirement that McKew relocate to an office that is
more than 35 miles distant from the City of Baltimore.  To establish that a
termination of this Agreement by McKew was with Good Reason, McKew shall state
in his notice of resignation the reasons why he believes that Good Reason exists
for his resignation.  McKew shall have the burden of proving that Good Reason
exists.
 
   c.   Compensation upon Change in Control.  In the event of a Change in
Control Termination, the Bank shall pay McKew his compensation earned up until
the time of his termination.  In addition, the Bank shall pay or provide McKew
with the following consideration as severance compensation, provided that he
complies with all of the provisions of Subsection 5(c) of this Agreement:
 
      i.           The Bank shall pay McKew an amount equal to his base salary
for a period of one (1) year after the termination of this Agreement, subject to
the terms of Section 7. c. vii.  The Bank shall pay this amount to McKew through
salary continuation payments, in accordance with the Bank’s standard payroll
practices, as though McKew were still actively employed with the Bank.  Lawful
deductions shall be made from the foregoing payments, including for payroll
taxes and income tax withholdings.
 
 
 
6

--------------------------------------------------------------------------------

 

7.           Compliance with Certain Restrictions.

    a.   Certain Defined Terms.  For purposes of this Agreement, the following
terms are defined as follows:
 
      i.           “Additional 280G Payments” means any distributions in the
nature of compensation by the Bank to or for the benefit of McKew (including,
but not limited to, the value of acceleration in vesting in restricted stock,
options or any other stock-based compensation), whether or not paid or payable
or distributed or distributable pursuant to this Agreement, which is required to
be taken into consideration in applying Section 280G(b)(2)(A) of the Internal
Revenue Code of 1986, as amended;
 
      ii.           “Applicable Severance” means McKew’s severance from
employment by reason of involuntary termination by the Bank or in connection
with any bankruptcy, liquidation or receivership of the Bank or any other entity
that is treated as the same employer under EESA, in each case as determined
under the regulations implementing Section 111(b) of EESA;
 
      iii.           “Authorities Period” means the period under which the
authorities of Section 101 of EESA are in effect, as determined pursuant to
Section 120 thereof;
 
      iv.           “Determining Firm” means a reputable law or accounting firm
selected by the Bank to make a determination pursuant to this Section 7;
 
      v.           “EESA” means the Emergency Economic Stabilization Act of
2008, Public Law 110-343, as implemented by any guidance or regulations
thereunder;
 
      vi.           “Incentive Compensation” means all bonus and other
incentive-based compensation, as those terms are applied under EESA;
 
      vii.           “Parachute Payment” is defined as set forth in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended, with amounts
payable during the Authorities Period upon Applicable Severance being
specifically included in applying such provision;
 
      viii.           “Total Change in Control Payments” means the total
severance compensation provided to McKew in the event of a Change in Control
together with all Additional 280G Payments that are required to be paid because
of a Change in Control; and
 
      ix.           “Total Severance Payments” means the total amount of
payments, including Additional 280G Payments, that are required to be paid to
McKew but that would not have been payable to him if no Applicable Severance had
occurred.
 
   b.           Compliance with Section 280G of the Internal Revenue Code of
1986, as Amended.
 
      i.           Notwithstanding anything in this Agreement to the contrary,
if (i) any amount becomes payable to McKew because of an Applicable Severance
and (ii) the Determining Firm determines that any portion of the Total Severance
Payments would otherwise constitute a Parachute Payment, the amount payable to
McKew shall automatically be reduced by the smallest amount necessary so that no
portion of the Total Severance Payments will be a Parachute Payment.  If Total
Severance Payments are to be paid in other than a lump sum, such reduction shall
be applied in inverse order to the time at which the payments are scheduled to
be made (e.g., the last scheduled payment will be the first such payment to be
reduced).  If, despite the foregoing sentence, a payment shall be made to McKew
that would constitute a Parachute Payment, McKew shall have no right to retain
such payment, and, immediately upon being informed of the impropriety of such
payment, McKew shall return such payment to the Bank (or any affiliate of the
Bank that was the payer thereof), together with interest at the applicable
federal rate determined pursuant to Section 1274(d) of the Internal Revenue Code
of 1986, as amended.
 
 
 
7

--------------------------------------------------------------------------------

 
 
      ii.           Notwithstanding anything in this Agreement to the contrary,
other than Subsection 7(b)(i) above, if the Determining Firm determines that any
portion of the Total Change in Control Payments would otherwise constitute a
Parachute Payment, the amount payable to McKew shall automatically be reduced by
the smallest amount necessary so that no portion of the Total Change in Control
Payments will be a Parachute Payment.  If Total Change in Control Payments are
to be paid in other than a lump sum, such reduction shall be applied in inverse
order to the time at which the payments are scheduled to be made (e.g., the last
scheduled payment will be the first such payment to be reduced).  If, despite
the foregoing sentence, a payment shall be made to McKew that would constitute a
Parachute Payment, McKew shall have no right to retain such payment and,
immediately upon being informed of the impropriety of such payment, McKew shall
return such payment to the Bank (or any affiliate of the Bank that was the payer
thereof), together with interest at the applicable federal rate determined
pursuant to Section 1274(d) of the Internal Revenue Code of 1986, as amended.
 
   c.           Compliance with Section 409A of the Internal Revenue Code of
1986, as Amended.
 
      i.           It is the intention of the parties hereto that this Agreement
and the payments provided for hereunder shall not be subject to, or shall be in
accordance with, Section 409A of the Internal Revenue Code of 1986, as amended,
and thus avoid the imposition of any tax and interest on McKew pursuant to
Section 409A(a)(1)(B), and this Agreement shall be interpreted and construed
consistent with this intent.  McKew acknowledges and agrees that he shall be
solely responsible for the payment of any tax or penalty which may be imposed or
to which he may become subject as a result of the payment of any amounts under
this Agreement.
 
      ii.           The deferral of compensation, pursuant to the terms of this
Agreement, is non-elective.  Therefore, in accordance with Section 409A of the
Internal Revenue Code, McKew will not be required to affirmatively elect to
defer compensation within any specific time limits. Instead, the Bank hereby
irrevocably elects to defer compensation in accordance with the terms of this
Agreement as of the effective date of this Agreement.  Thus, this initial
deferral election meets the requirements set forth under Section 409A of the
Internal Revenue Code, as McKew will not have a legally binding right to
deferred compensation under this Agreement prior to the effective date of this
Agreement.
 
      iii.           As this Agreement is a non-elective arrangement, in which
the Agreement does not provide McKew with the opportunity to elect the time
and/or form of payment for amounts deferred under the arrangement, the initial
election as to the timing and/or form of payment has been specified under
Section 5 and Section 6, by the Bank and shall be effective as of the effective
date of this Agreement.
 
      iv.           To the extent the Bank elects to irrevocably change the form
and/or timing of distributions under Section 5 and Section 6 of this Agreement
after the initial deadline for making an initial distribution election, the
change must (a) not take effect until at least twelve (12) months after the
election is made effective, (b) not allow for payments made pursuant to this
change for at least five (5) years from the date the payments would have been
paid, and (c) be submitted at least twelve (12) months prior to the first
payment subject to the change as it relates to a distribution at a specified
time or pursuant to a fixed schedule.
 
      v.           As provided in Section 409A of the Internal Revenue Code, a
change in the form of a payment that results in a more rapid schedule for
payments, will not constitute an impermissible acceleration of a payment, in
violation of the restrictions contained in Section 409A of the Internal Revenue
Code, provided that the change is made pursuant to the rules stated above in
this Section.
 
      vi.           In general, according to Section 409A of the Internal
Revenue Code, the deferred compensation under this Agreement will not permit any
acceleration of the time or schedule for paying benefits.  This general rule,
however, shall not apply to the following:
 
         1.           Payment of employment taxes.
 
         2.           To the extent necessary to satisfy a domestic relations
order (as defined in Section 414(p)(1)(B) of the Internal Revenue Code).
 
         3.           A change in the distribution election pursuant to Section
7. c. iv.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
       vii.           Notwithstanding any provision of this Agreement to the
contrary, if McKew is a “specified employee” at the time of his “separation from
service,” any payment of “nonqualified deferred compensation” (in each case as
determined pursuant to Section 409A) that is otherwise to be paid to McKew
within six (6) months following  his separation from service, then to the extent
that such payment would otherwise be subject to interest and additional tax
under Section 409A(a)(1)(B), such payment shall be delayed and shall be paid on
the first business day of the seventh calendar month following McKew’s
separation from service, or, if earlier, upon McKew’s death.  Any deferral of
payments pursuant to the foregoing sentence shall have no effect on any payments
that are scheduled to be paid more than six (6) months after the date of
separation from service.
 
      viii.           The parties hereto agree that they shall take such actions
as may be necessary and permissible under applicable law, regulation and
guidance to amend or revise this Agreement in order to ensure that Section
409A(a)(1)(B) does not impose additional tax and interest on payments made
pursuant to this Agreement.
 
8.           Confidential Information.  While employed by the Bank, McKew will
acquire certain information regarding the business of the Bank, its affiliates,
its clients and customers, its contractors and others with whom the Bank has a
business relationship, including but not limited to information concerning
products or services offered by the Bank or products or services under
development by the Bank but not yet offered, information concerning the Bank’s
financial information, pricing, costs, discounts, processes, technical matters,
marketing, strategic planning, research and development efforts and costs,
copyrights, trademarks and organizational structure, information concerning the
Bank’s transactions or dealings with actual or potential clients or customers,
information concerning the Bank’s transactions or dealings with its contractors,
potential contractors or others with whom the Bank has an actual or prospective
business relationship, information concerning the salaries or wages paid to, the
work records of and other personnel information relating to the Bank’s employees
and applicants, and other information of a confidential and proprietary nature
regarding the Bank, its affiliates, its clients and customers, its contractors
and others, obtained by McKew during the course of his employment and not
generally known by or available to the public (“Confidential
Information”).  This Confidential Information is valuable property of the Bank
and has been developed over a period of years at great expense to the
Bank.  Accordingly, unless required in connection with his Bank employment or
with the express written consent of the Bank’s Board of Directors or its
designee, McKew shall not, either during his employment or at any time after the
termination of his employment, directly or indirectly, use or disclose, whether
or not for his own benefit or the benefit of any other person or entity, any
Confidential Information, regardless of whether the information is acquired,
learned, attained or developed by McKew alone or in conjunction with others.


9.           Bank Property.  McKew understands and acknowledges that all files,
printouts, documents, client/customer and file lists, equipment, computers,
computer programs, software, data, manuals, memoranda, lists, notes, keys to
Bank premises, credit cards, client/customer files and materials,
files/information on any Bank computers, and similar materials relating to the
business of the Bank or its clients/customers, including but not limited to all
passwords and password protected documents, he creates, uses, maintains or has
access to as an employee of the Bank, and all copies of same, whether prepared
by him or otherwise coming into his possession during his employment with the
Bank, are the exclusive property of the Bank.  McKew agrees that promptly upon
the termination of his employment for any reason, he will return all such
property of the Bank in his possession, custody or control, including all
electronic files, and that he will return said property in a complete,
organized, and useable fashion, without any destruction or deletions.  McKew
shall retain no copies of any such files or materials, electronically or
otherwise.  McKew further agrees to assist the Bank fully, after the termination
of his employment for any reason, in response to any requests for information
regarding the substance, meaning or location of any of the returned property,
and he further agrees to assist the Bank in facilitating its access to any and
all computer files and information.

10.           Non-Competition and Non-Solicitation. As a term and condition of
McKew’s employment with the Bank, McKew covenants and agrees that he shall not,
directly or indirectly, either on McKew’s own behalf or on behalf of any third
party:
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
   a.           during McKew’s employment with the Bank and for a period of one
(1) year after the termination of McKew’s employment with the Bank for any
reason, in any Prohibited Territory, whether as a proprietor, stockholder,
partner, officer, director, employee, consultant or in any other manner or
capacity whatsoever (other than as the holder of not more than one percent (1%)
of the total outstanding stock of a publicly-held company), engage in any
business or assist any business that is in competition with the Bank for its
existing or potential customer or client/customer base in any line of business
in which the Bank is then engaged or has substantive plans to engage.  For the
purposes of this Agreement, the term “Prohibited Territory” shall mean any
location within a fifty (50) mile radius of the Bank’s main offices at 1501 S.
Clinton Street, Baltimore, MD 21224, or within a ten (10) mile radius of any
branch or other office of the Bank; or
 
   b.           during McKew’s employment with the Bank and for a period of two
(2) years after the termination of McKew’s employment with the Bank for any
reason, solicit business of the type performed by the Bank from, or engage in
any business of the type performed by the Bank with, any person or entity
who/that: (i) is a client or customer of the Bank or whom/that the Bank is
actively pursuing to be a client or customer at the time of the prohibited
activity, if the prohibited activity occurs during McKew’s employment with the
Bank, or (ii) was a client or customer of the Bank or whom/that the Bank was
actively pursuing to be a client or customer at the time of, or at any time
within one (1) year prior to, the McKew’s termination of employment with the
Bank, if the prohibited activity occurs after the McKew’s termination of
employment; or


           c.           during McKew’s employment with the Bank and for a period
of two (2) years after the termination of McKew’s employment with the Bank for
any reason, interfere with the Bank’s conduct of business with, or encourage or
entice, or attempt to encourage or entice, any person or entity with whom the
Bank is engaged in business or with whom the Bank is actively pursuing a
business relationship, whether a client, customer, vendor, supplier or
otherwise, so as not to do business with the Bank, to cease doing business with
the Bank or to reduce the amount of business such person or entity does with the
Bank; or


           d.           during McKew’s employment with the Bank and for a period
of two (2) years after the termination of McKew’s employment with the Bank for
any reason, encourage, recruit, entice or otherwise solicit any employee of the
Bank to leave the Bank’s employ, or hire or employ any employee of the Bank or
encourage any employee to take any other employment.


11.           Reasonableness of Restrictive Covenants; Equitable Relief.  McKew
acknowledges and agrees that the provisions of Section 10 of this Agreement are
fair and reasonable and give the Bank the protection to which it is entitled and
yet does not impair McKew’s ability to earn a living.  The Parties acknowledge
and agree that McKew’s violation of any of the provisions of Section 10 would
result in immediate and irreparable harm to the Bank and that money damages
alone would not be a sufficient remedy to the Bank.  Thus, the Parties agree
that, in addition to money damages and any other relief available, the Bank
shall be entitled to obtain an injunction or other equitable relief to enforce
the provisions of Section 10, and that the Bank shall not be obligated to post a
bond with a court of law in connection with any such injunctive or equitable
relief.  The existence of this right shall not preclude any other rights and
remedies that the Bank might have at law or in equity.


12.           Not Bound by Restrictive Covenants.  McKew represents that he is
not bound by any non-competition, non-solicitation or other restrictive
covenants that would affect, impair or restrict his acceptance or continuance of
employment with the Bank under this Agreement or his performance of any of his
duties under this Agreement.  A violation of this Section by McKew shall be
deemed to be a material violation of this Agreement by McKew.


13.           Continued Approval by Bank Regulatory Agencies.  This Agreement
and all of its terms and conditions, and the continued operation and effect of
this Agreement and the Bank’s continuing obligations hereunder, shall at all
times be subject to the continuing approval of any and all Bank Regulatory
Agencies whose approval is a necessary prerequisite to the continued operation
of the Bank. Should any term or condition of this Agreement, upon review by any
Bank Regulatory Agency, be found to violate or not be in compliance with any
then-applicable statute or any rule, regulation, order or understanding
promulgated by any Bank Regulatory Agency, or should any term or condition
required to be included herein by any such Bank Regulatory Agency be absent,
this Agreement may be rescinded and terminated by the Bank if the parties hereto
cannot in good faith agree upon such additions, deletions or modifications as
may be deemed necessary or appropriate to bring this Agreement into
compliance.  In addition, any payment under Sections 5 or 6 of the Agreement
shall be subject to the receipt of any necessary approvals or nonobjections of
any Bank Regulatory Agency.  For purposes of this Agreement, “Bank Regulatory
Agency” means any governmental authority, regulatory agency, ministry,
department, statutory corporation, central bank or other body of the United
States or of any other country or of any state or other political subdivision of
any of them having jurisdiction over the Bank or any transaction contemplated,
undertaken or proposed to be undertaken by the Bank, including, but not
necessarily be limited to: (i) the Federal Deposit Insurance Corporation or any
other federal or state depository insurance organization or fund, (ii) the
Federal Reserve System, the Maryland Division of Financial Institutions, or any
other federal or state bank regulatory or commissioner’s office, (iii) any
Person established, organized, owned (in whole or in part) or controlled by any
of the foregoing, and (iv) any predecessor, successor or assignee of any of the
foregoing.
 
 
 
10

--------------------------------------------------------------------------------

 

 
14.           General Provisions.


   a.   Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to its
conflicts of laws principles.
 
   b.   Final Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, superseding any
prior oral or written agreements or understandings, specifically including but
not limited to any prior written or verbal offers of or discussions concerning
employment.
 
   c.   Amendments.  This Agreement may be amended only by a written document
signed by McKew and the Chairman of the Bank’s Board of Directors or its other
designee.
 
   d.   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective heirs, personal
representatives, successor and assigns.  McKew may not assign any of his rights
or obligations hereunder without the prior written consent of the Bank.  The
Bank may assign its rights and obligations hereunder to any parent Bank,
subsidiary, successor or other affiliate without prior written consent of McKew.
 
   e.   Review by Attorney.  McKew certifies that he has received a copy of this
Agreement for review and study before being asked to sign it, that he has read
it carefully and that he has had a sufficient opportunity before signing to
consult with an attorney of his choosing and to ask the Bank questions about
it.  McKew acknowledges and agrees that he fully understands his rights and
obligations under this Agreement.
 
   f.   Notice.  All notices required to be provided to the other Party shall be
hand-delivered or sent by U.S. first class mail, registered, certified or
priority mail service, or by an overnight delivery service.  Notice to the Bank
shall be sent to the Chairman of the Bank’s Board of Directors at the following
address: 1501 S. Clinton Street, Baltimore, MD 21224.  Notice to McKew shall be
sent to him at 5 Wilderfield CT Lutherville, MD 21093.  Such contact information
may be changed from time to time by either Party by providing written notice
thereof to the other Party.
 
   g.   Consent to Jurisdiction.  The Parties consent and agree to the exclusive
jurisdiction and venue of the courts of the State of Maryland and the United
States District Court for the District of Maryland (Northern Division) for the
purposes of any suit, action or other proceeding brought by either Party arising
out of or related to this Agreement or the subject matter hereof.
 
   h.   Jury Trial Waiver. Each Party waives its/his right to a trial by jury in
any proceeding brought with respect to this Agreement or any right or obligation
hereunder or any matter covered by this Agreement.  The Parties understand that
by giving up their right to a jury trial by this Subsection, they are not giving
up their right to make a legal claim against the other Party with respect to
matters concerning this Agreement; they are only giving up their right to have a
jury decide that claim.
 
   i.   Invalidity or Unenforceability.  Except as provided otherwise in Section
13 of this Agreement, if any term, provision, covenant or condition of this
Agreement is found to be invalid or unenforceable, in whole or in part, then
such provision shall be deemed to be modified or restricted to the extent and in
an amount necessary to render the same valid and enforceable to the maximum
extent permitted by law, consistent with the intent of the Parties, or if such
modification or restriction is not sufficient to make such provision valid and
enforceable, it shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified or restricted or as if such provision had not been
incorporated herein, as the case may be.
 
 
 
11

--------------------------------------------------------------------------------

 

 
    j.   Non-Waiver.  The failure of the Bank to insist upon the strict
performance of any term or condition of this Agreement or any similar agreement
between the Bank and any of its other employees, or the failure of the Bank to
exercise any rights provided for in this Agreement or in any similar agreement
between the Bank and any of its other employees in any one or more instances or
occasions shall not be construed as a waiver or a relinquishment of any such
terms, conditions or rights, and all such terms, conditions and rights shall
remain in full force and effect.
 
   k.   Headings.  The headings herein are for convenience only and do not limit
or restrict the meaning of the text of this Agreement.
 
 
 

APPROVED AND ACCEPTED     APPROVED AND ACCEPTED         1ST MARINER BANK       
     
/s/ Daniel McKew
   By:
/s/ Edwin F. Hale, Sr.
 
Daniel McKew
   
Edwin F. Hale, Sr.
 
 
   
Chairman of the Board of Directors
            October 5, 2010     October 5, 2010   Date     Date  




 
12

--------------------------------------------------------------------------------

 

 
 
 
 
